Citation Nr: 1402489	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  08-01 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain with foraminal stenosis, rated as 20 percent disabling for the period prior to April 15, 2009, and higher than 40 percent for the period forward,.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He received the Combat Infantryman Badge, Purple Heart Medal, Army Commendation Medal, and Air Medal, among other decorations.
 
These matters come before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, increased the rating for the Veteran's low back disability from 10 to 20 percent, effective March 15, 2006.  

In an August 2013 rating decision, an RO decision review officer (DRO) increased the rating for the orthopedic manifestations of the low back disability to 40 percent, effective April 15, 2009; granted a separate 20 percent rating for radiculopathy of the left lower extremity from April 28, 2011 to July 21, 2013; and noncompensable rating effective July 22, 2013; and a 10 percent rating for radiculopathy of the right lower extremity, effective July 22, 2013.  The decision also denied a TDIU.  The Veteran has not voiced specific disagreement with the ratings for the lower extremity radiculopathy; but, as discussed below, the Board is required to consider the neurologic manifestations of the back disability in assigning ratings.  Hence the ratings for radiculopathy are considered part of the issue on appeal.

In January 2010, testified at a Board hearing via video conference before the undersigned.  A transcript of the hearing is in the paper claims file.  

The Board remanded the case in September 2010 for additional development.




In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The issue of entitlement to a TDIU is discussed in the REMAND part of the decision below and is REMANDED to the AMC for additional development.



FINDINGS OF FACT

1.  For the period prior to April 15, 2009, the Veteran's lumbosacral strain was manifested by limitation of forward flexion to less than 60 but greater than 30 degrees without ankylosis.

3.  For the period since April 15, 2009, the orthopedic manifestations of the Veteran's lumbosacral strain have consisted of limitation of forward flexion to 30 degrees or less without ankylosis.

4.  Throughout the appeal period prior to July 22, 2013, the low back disability was manifested by left lower extremity radiculopathy of moderate severity.

6.  For the period since July 22, 2013, the low back disability has not been manifested by mild left lower extremity radiculopathy. 

7.  Throughout the appeal period, the Veteran has had mild right lower extremity radiculopathy.

8.  Physician prescribed bedrest or additional neurologic impairment has not been demonstrated.



CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 20 percent for the period prior to April 15, 2009, and higher than 40 percent for the period since April 15, 2009, for the lumbosacral strain with foraminal stenosis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.400(o), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula), Diagnostic Code (DC) 5237.

2.  The requirements for a separate rating of 20 percent, for left lower extremity radiculopathy associated with lumbar spine disability were met during the appeal period prior to July 22, 2013; and the criteria for 10 percent rating have been met for the period beginning July 22, 2013.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.124a, DC 8520 (2013).

3.  The requirements for a separate 10 percent rating, for right lower extremity radiculopathy associated with lumbar spine disability, have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400(o), 4.1, 4.10, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision on appeal, VA notified the Veteran in April 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The April 2006 letter was time- and content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board also notes that a March 2009 RO letter informed the Veteran of the rating criteria for his disability.  See generally Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  He was afforded VA examinations and all relevant evidence was obtained.  

The Board remanded the case to obtain additional information from the Veteran and for current medical examinations.  The Veteran provided the requested information and was provided examinations that yielded sufficient information to rate his disabilities.  

In sum, there is no additional evidence or notice that would be reasonably likely to aid the Veteran in substantiating his claim.  See 38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the case.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities. Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings where indicated by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.  

The Veteran's low back disability is rated under the General Formula.  The General Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is warranted where motion of the thoracolumbar spine on forward flexion is 0 to 30 degrees or less.  A 20 percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees.  38 C.F.R. § 4.71a.  Associated neurological symptoms are to be rating separately under the appropriate DC.  38 C.F.R. § 4.71a, General Formula, Note (1).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where a veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances. 3 8 C.F.R. § 4.120.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The Veteran sustained a low back injury in active service.  A May 1971 rating decision granted service connection for a lumbosacral sprain and assigned an initial noncompensable rating, effective in May 1970.  An April 2005 rating decision granted a rating of 10 percent, effective in January 2005.  

In his March 2006, claim for an increased rating, the Veteran reported he had experienced increased pain and limitation of motion (LOM), which impacted his walking, standing, bending, and use of stairs.

VA outpatient records of July 2005 note the Veteran's complaints of chronic low back pain.  He further reported that his job required lifting weights that ranged from 10 to 350 pounds.  A September 2005 entry notes the Veteran's back discomfort was controlled.

The April 2006 examination report notes the Veteran reported that low back pain was present most of the time; and radiated from the midline of the left midiliac crest and also posteriorly down to the left thigh to the back of the knee.  He reported further that when the pain was mild, he felt pressure in the back and, when it radiated, it was sharp.  At the examination, on a scale of 1 to 10, the Veteran assessed his pain as 9/10.  

The Veteran told the examiner his low back pain was worsened by bending, climbing stairs, lifting, and twisting.  He denied any flares during the prior year.  He also denied any bowel or bladder involvement, as well as complaints of numbness in the region of the pain.  The examiner noted the Veteran walked unaided, and did not use a back brace.  The Veteran reported he could walk for 100 yards before having to rest.

The Veteran reported that he had worked as a self-employed contractor since 1993, where he limited himself in bending, lifting, and other areas.  He also reported he no longer hunted or hiked in the woods with his grandchildren due to his low back disability.

Physical examination revealed the Veteran walked with a normal gait, and could walk on his heels and toes.  There was no visible muscle spasm with mild movement of the back.  On forward flexion there was prominence of the left lumbar region.  The examiner noted that there was no prominence of the right thoracic region.  ROM on forward flexion was 0 to 50 degrees; backwards extension to 25 degrees; left lateral flexion to 14 degrees, right lateral flexion to 30 degrees.  Lateral rotation was 0 to 30 degrees bilaterally.  There was no reduction in motion on repetitive testing.  Neurological examination revealed negative straight leg raising bilaterally, intact sensation to light touch bilaterally in the lower extremities, deep tendon reflexes of 2+ at the knees, but 0 at the ankles.

The examiner noted X-rays were interpreted as having shown thoracolumbar scoliosis.  The examiner noted that he also saw some degenerative disc disease (DDD).  The examiner also noted that a January 2005 MRI examination had revealed disc degeneration at L5-S1 that produced unilateral foraminal stenosis on the left; and, disc protrusion that produced bilateral foraminal stenosis at L4-L5.  The examiner diagnosed low back strain with DDD, including protruding discs and foraminal stenosis.

A May 2006 neurological examination report reflects the examiner noted motor strength and Deep tendon reflexes were normal in both lower extremities.

The April 2009 examination report reflects the Veteran denied any bowel or bladder involvement, numbness, paresthesias, or foot weakness.  The Veteran also denied radiating pain or incapacitating episodes.  Neurological examination revealed motor strength of 5/5 bilaterally in all lower extremities.  The examiner noted normal muscle tone, and that there was no muscle atrophy.  Sensation to vibration, pinprick, light touch, and position sense, were all normal at 2+.  Deep tendon reflexes were also normal at 2+ bilaterally in all lower extremities.




At the January 2010 Board hearing, the Veteran testified he could not do the lifting he once did due to his constant low back pain.  He testified that, on average, he was in bed for two to three days at a time; he had lost one and one-half to two months from work; and, he saw his doctor every three months.

The Board noted in the September 2010 remand that the August 2009 examination was inadequate because the examiner did not report the points at which pain began.  Subsequently, the United States Court of Appeals for Veterans Claims (Court) held that pain alone without additional functional loss, could not serve as the basis for a higher rating; hence, the absence of a specific finding as to when pain began, would not render the examination report inadequate.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran was afforded a VA general medical examination in August 2010.  The examination report reflects the examiner conducted a review of the claims file as part of the examination.  The report notes the Veteran denied any flare-ups related to joint or spinal disease.

Physical examination of the spine revealed no tenderness or muscle spasm.  Muscle strength was 5/5.  Although straight leg raising was positive, peripheral pulses were normal in all extremities.  The report does not reflect findings related to reflexes or sensation in the lower extremities.  The examiner noted there was no evidence of ankylosis.

An April 2011 examination report reflects the examination was specifically for the Veteran's low back, and that the examiner conducted a review of the claims file as part of the examination.  The Veteran reported he used Tylenol 325 mg every four hours with poor response.  He reported further than bending, lifting, and inclement weather triggered daily flare-ups that lasted three to seven days.  He denied any additional loss of motion during the flares, and he used Tylenol and rest to ease his symptoms.  

The Veteran denied any bladder or bowel involvement, numbness, or foot weakness.  He did report paresthesias and unsteadiness.  The Veteran described his low back pain as sharp, of moderate severity, of constant presence, and it radiated into the left leg.  He denied any incapacitating episodes and limitation of walking due to his low back symptoms.

Physical examination revealed normal posture and gait.  There were no abnormal spinal curvatures or thoracolumbar spine ankylosis.  Sensory examination to vibration, position sense, light touch, and pinprick was normal on the right but all but position sense were decreased in the left lower extremity at the distal to the ankle.  There also was dysesthesias and numbness of the toes.  The examiner noted the affected nerve was the tibial/peroneal.  

Motor strength examination was normal at 5/5 throughout the lower extremities bilaterally; muscle tone was normal; and, there was no evidence of any muscle atrophy.  Deep tendon reflexes were normal 2+ on the right but decreased at 1+ at the left knee and ankle.  Lasegue's sign was positive on the left.  The examiner noted X-rays were read as having shown multilevel lumbar spondyloarthropathy.


The July 2013 examination report reflects the examiner conducted a review of the claims file as part of the examination.  Neurological examination revealed normal muscle motor strength of 5/5 throughout the lower extremities bilaterally, to include ankle dorsi- and plantar flexion, and great toe extension.  There was no muscle atrophy.  Deep tendon reflexes were 2+ at the knee and ankle bilaterally.  Sensory examination was normal for the upper anterior thigh; thigh/knee; lower leg/ankle; and foot/toes bilaterally.  Straight leg raising was positive on the right but negative on the left.  

Analysis

Prior to the August 15, 2009 examination, the Veteran's range of forward flexion was to 50 degrees without additional limitation of motion due to functional factors.  Such limitation does not meet or approximate the criteria for a rating in excess of the currently assigned 20 percent rating.

The August 15, 2009, examination showed limitation of forward flexion that met the criteria for a 40 percent rating.  A higher rating would require ankylosis.  The Veteran; however, has retained significant range of motion in the thoracolumbar spine, and there have been no findings or contentions that the spine is fixed in position.  Hence, it has not met the criteria for a rating in excess of 40 percent under the General Formula at any time during the appeal period.

The April 2006, VA examination did show some neurologic impairment apparently attributable to the low back disability.  Both ankle reflexes were absent, and there was pain radiating down the left leg to the knee.  There was no reported pain on the right and, consistent with contemporary treatment records, all other neurologic findings were normal.  Because there was no pain or other findings on the right, a 10 percent rating for mild impairment is warranted.  Given the pain on the left a moderate rating is warranted from at least the March 2006 date of claim, until the July 22, 2013 VA examination.

The 2009 VA examination shows that there were no complaints of radiating pain and neurologic findings other than straight leg raise testing were normal.  These findings provide no basis for higher ratings on the basis of neurologic impairment.

The July 22, 2013 VA examination showed that the Veteran was found to have moderate intermittent pain on the left with other neurologic findings being normal.  Given the reports of pain without other findings a 10 percent rating is warranted on the basis of mild incomplete paralysis on the left. 

The neurologic findings were generally normal on the right and there were no findings to warrant a rating higher than that form mild incomplete paralysis on the right.  

There were no additional neurologic impairments noted at any time during the appeal period.  Hence, higher ratings on the basis of neurologic impairment are otherwise not warranted.

The Veteran's disability is potentially warranted on the basis of incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).  While the veteran has reported periods when he required rest, the Formula defines an incapacitating episode as a period of bedrest prescribed by a physician.  Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  There is no evidence or contention that the Veteran has had any periods of physician prescribed bedrest.

The examiner noted the Veteran had mild intermittent radicular pain on the right but none on the left.  There were no paresthesias or dysesthesias or numbness of either lower extremity.  The examiner noted the affected nerve roots were L4-L5, L5-S1, S2, and S3, all due to the sciatic nerve.  The examiner assessed the Veteran's right radiculopathy as mild, and noted there was no involvement of the left lower extremity.  The examiner noted the Veteran did not have intervertebral disc syndrome (IVDS).  X-rays were interpreted as showing multilevel lumbar spondyloarthropathy.

Resolving reasonable doubt in the Veteran's favor, the Board has granted a 20 percent rating for left lower extremity throughout the appeal period prior to July 22, 2013; and a 10 percent rating beginning that date.  The Board has also granted a 10 percent rating for right lower extremity radiculopathy throughout the appeal period.  The weight of the evidence is against higher scheduler ratings at any point in the appeal period.  38 U.S.C.A. § 5107(a) (West 2002).

Extraschedular considerations

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extra-schedular basis in the first instance.  38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extra-schedular rating.  Bagwell, 9 Vet. App. at 339.
Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008); see also VAOPGCPREC No. 6-1996 (Aug. 16, 1996), 61 Fed. Reg. 66,749 (1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule" § 3.321(b)(1) is applicable).

The Veteran's testimony described missed time from work and reduced work hours as a self-employed contractor due to his chronic low back pain that radiates into his lower extremity.  The Board notes the General Formula provides for rating spine disability on the basis of the functional loss due to pain via assigned ratings for LOM.  The General Formula specifically states that the rating criteria address pain, with or without radiation, stiffness, or aching in the affected area of the spine.  See 38 C.F.R. § 4.71a; see also Drafters Comments, 68 Fed. Reg. 51,454-51,455 (Aug, 27, 2003).  As earlier noted in the discussion of applicable legal standard, the General Formula also allows for separate ratings for associated neurological symptomatology.  The rating schedule contemplates considerable time lost from work consistent with the assigned ratings.  38 C.F.R. § 4.1.

In light of the above factors, the Board finds the scheduler rating criteria reasonably describe the Veteran's low back disability level and symptomatology.  This means the rating criteria contemplates the Veteran's low back disability picture, and it is not exceptional.  Thun, 22 Vet. App. 111.  In the absence of an exceptional disability picture, there is no factual basis for referral for a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased rating higher than 20 percent for the period prior to April 15, 2009, and higher than 40 percent for the period forward, for orthopedic manifestations of a lumbosacral strain with foraminal stenosis is denied.

Entitlement to an increased rating of 20 percent during the entire appeal period prior to July 22, 2013, and 10 percent thereafter for left lower extremity radiculopathy, is granted.

An increased rating of 10 percent for right lower extremity radiculopathy associated with lumbosacral strain with foraminal stenosis is granted during the entire appeal period.


REMAND

The Veteran's representative asserts that another remand is required because neither medical examination conducted while the case was on remand assessed the cumulative impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The Board agrees.  Although the Federal Circuit has recently held that such an opinion is not absolutely required, Geib v. Shinseki, No. 2012-7164 (Fed Cir. Oct. 29 2013), the Veteran has a right to compliance with remand instructions.  Stegall v. West, 11 Vet. App. 269 (1998).

Accordingly, the case is REMANDED for the following action:

 1.  Ask a Vocational Specialist, if available (or another equally qualified person), to review the record and provide an opinion as to whether the Veteran's service connected disabilities would combine to prevent gainful employment for which he is otherwise qualified.  The Vocational Specialist should note that while the Veteran has reported employment throughout the appeal period, he has also reported periods when he was earning less than the poverty rate; hence this employment would be considered marginal.  If further examination is recommended, insure that this is arranged.

2.  If the decision remains in any way adverse to the Veteran, issue an SSOC.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


